                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 GRAHAM B. SPANIER,

                      Petitioner,                    CIVIL ACTION NO. 3:19-CV-523

       v.
                                                           (MEHALCHICK, M.J.)
 CHAD LIBBY, Director of Dauphin
 County Probation Services, et al.,

                      Respondents.


                                           ORDER

      AND NOW, this 30th day of April, 2019, upon consideration of the application (Doc.

1) for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by Petitioner, Graham B.

Spanier, and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1. Spanier’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
         GRANTED with respect to the first two grounds raised in the petition,
         namely that the application of the 2007 child endangerment statute to his
         2001 conduct, and the jury instruction based on the 2007 statute, as applied
         to Spanier, are unconstitutional. His petition is DENIED with respect to
         the third ground raised, the application of a statute-of-limitations exception
         not raised by the Commonwealth before or at trial.

      2. Spanier’s conviction and sentence for one count of Endangerment of the
         Welfare of a Child in the Court of Common Pleas of Dauphin County, No.
         CP-22-CR-0003615-2013 are VACATED.

      3. The execution of the writ of habeas corpus is STAYED for 90 days from
         the date of this order, during which time the Commonwealth of
         Pennsylvania may afford Spanier a new trial.

      4. A certificate of appealability shall issue with respect to Spanier’s third claim,
         that his conviction was upheld on the basis of a statute-of-limitations
           exception that the Commonwealth did not raise before trial. See 28 U.S.C.
           § 2254 Rule 11(a); 28 U.S.C. § 2253(c).1

       5. The Clerk of Court is directed to administratively CLOSE this case.




Dated: April 30, 2019                                    s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




       1
         The Court has not addressed whether a certificate of appealability shall issue with
respect to the disposition of the first two grounds of Spanier’s petition, as a certificate of
appealability is not required when a state or its representative or the United States or its
representative appeals. Fed. R. App. P. 22(b)(3).
                                              2
